

Exhibit 10.1
Executed Version    




NINTH AMENDMENT TO CREDIT AGREEMENT
This Ninth Amendment to Credit Agreement (this “Amendment”) is entered into as
of August 8, 2016, by and among K2M HOLDINGS, INC., a Delaware corporation
(“Holdings”), K2M, INC., a Delaware corporation (the “US Borrower”) and K2M UK
LIMITED, a company incorporated in England and Wales with company registration
number 06950302 and with its registered office at Abbey House, Wellington Way,
Broakland Business Park, Weybridge, Surrey KT13 0TT (the “UK Borrower”, and
collectively, jointly and severally with the US Borrower, the “Borrower”), the
several banks and other financial institutions or entities party hereto, SILICON
VALLEY BANK (“SVB”), as the Issuing Lender and the Swingline Lender, and SILICON
VALLEY BANK, as administrative agent and collateral agent for the lenders (in
such capacity, the “Administrative Agent”).
WHEREAS, reference is hereby made to that certain Credit Agreement dated as of
October 29, 2012 by and among Holdings, Borrower, the several banks and other
financial institutions or entities from time to time parties thereto (each a
“Lender” and, collectively, the “Lenders”) and the Administrative Agent (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”) (capitalized terms used but not otherwise defined herein shall have
the same meaning as in the Credit Agreement);
WHEREAS, the parties hereto have agreed to modify and amend certain terms and
conditions of the Credit Agreement, subject to the terms and conditions
contained herein;
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:
1.
Amendments to Credit Agreement. The Credit Agreement is hereby amended as
follows:

a.
Section 1.1 of the Credit Agreement is hereby amended as follows:

i.
By amending and restating the definition of “Consolidated Adjusted Quick Assets”
in its entirety as follows:

“Consolidated Adjusted Quick Assets”: at any date, (I) if such date is prior to
the Trigger Date, (a) (i) all unrestricted cash and Cash Equivalents (it being
understood that any cash and Cash Equivalents subject to a Lien (other than a
Lien in favor of the Administrative Agent and non-consensual Liens arising by
operation of law) shall not be considered unrestricted for purposes of this
clause (i)) plus (ii) all accounts or accounts receivable, plus (b) to the
extent not in excess of $30,000,000, fifty percent (50%) of all Inventory
consisting of finished goods, in good, new, and salable condition and located at
600 Hope Parkway SE, Leesburg, Virginia 20175 and 610 Hope Parkway SE, Leesburg,
Virginia 20175, or such other location of which the Administrative Agent has
approved in writing, in each case in the case of clauses (i) and (ii) to the
extent appearing on a consolidated balance sheet of Group Holdings and its
consolidated Subsidiaries at such date, and (II) if such date is on or after the
Trigger Date, (a) (i) all unrestricted cash and Cash Equivalents (it being
understood that any cash and Cash Equivalents subject to a Lien (other than a
Lien in favor of the Administrative Agent and non-consensual Liens arising by
operation of law) shall not be considered unrestricted for purposes of this
clause (i)) plus (ii) all accounts or accounts receivable, plus (b) to the
extent not in excess of 50% of the amount described in clause (a), all
Inventory, in each case of clauses (i) and (ii) to the extent appearing


1

--------------------------------------------------------------------------------



Exhibit 10.1
Executed Version    


on a consolidated balance sheet of Group Holdings and its consolidated
Subsidiaries at such date.
ii.
By amending and restating the definition of “Consolidated Current Liabilities”
in its entirety as follows:

“Consolidated Current Liabilities”: at any date, all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of Group
Holdings and its consolidated Subsidiaries at such date, but excluding any such
amounts with respect to Group Holdings’ Capital Lease Obligations relating to
Group Holdings’ lease of real property located at 600 Hope Parkway SE, Leesburg,
Virginia 20175 and 610 Hope Parkway SE, Leesburg, Virginia 20175.
iii.
By amending the definition of “Eligible Inventory” by deleting the phrase “751
Miller Road SE, Suite F1, Leesburg, Virginia 20175” therefrom and substituting
in its stead the phrase “600 Hope Parkway SE, Leesburg, Virginia 20175 and 610
Hope Parkway SE, Leesburg, Virginia 20175”.

iv.
By amending and restating the definition of “Revolving Termination Date” in its
entirety as follows:

“Revolving Termination Date”: April 26, 2018.
v.
By adding the following new definitions thereto in appropriate alphabetical
order:

“Group Holdings Indenture”: The Indenture, to be dated on or about August 2016,
between Group Holdings, as issuer, and The Bank of New York Mellon, as trustee.
“Group Holdings Notes”: Convertible senior unsecured notes due 2036 to be issued
by Group Holdings on or about August 2016 pursuant to the Group Holdings
Indenture, which notes shall not be materially less favorable to Group Holdings,
the Group Members or the Secured Parties as terms set forth in the Description
of Notes delivered to the Administrative Agent prior to the Ninth Amendment
Effective Date.
“Ninth Amendment Effective Date”: August 8, 2016.
“Trigger Date”: The earlier to occur of (i) January 1, 2018, or (ii) the date on
which the Loan Parties shall have received net proceeds, in an aggregate amount
of not less than $12,000,000, from the incurrence of Indebtedness permitted
pursuant to Section 7.2, the issuance or sale of Capital Stock permitted
pursuant to Section 7.5, or as a capital contribution from Group Holdings with
proceeds of Indebtedness incurred by, or a sale of Capital Stock by, Group
Holdings.
b.
Section 2.10 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

2.10    Termination or Reduction of Revolving Commitments.
(a)    Termination or Reduction. Subject to payment of the sums set forth in
Section 2.10
(b), the Borrower shall have the right, upon not less than three (3) Business
Days’ notice to the Administrative Agent, to terminate the Revolving Commitments
or, from time to


2

--------------------------------------------------------------------------------



Exhibit 10.1
Executed Version    


time, to reduce the amount of the Revolving Commitments; provided that no such
termination or reduction of the Revolving Commitments shall be permitted if,
after giving effect thereto and to any prepayments of the Revolving Loans and
Swingline Loans made on the effective date thereof, the aggregate amount of (x)
the Total Revolving Extensions of Credit exceeds the amount of the Total
Revolving Commitments then in effect, or (y) the Total Revolving Extensions of
Credit (other than the aggregate undrawn amount of all outstanding Letters of
Credit) exceeds the amount of the Borrowing Base then in effect. Any such
reduction shall be in an amount equal to $1,000,000 (or, if the then Total
Revolving Commitments are less than such amount, such lesser amount), or a whole
multiple thereof, and shall reduce permanently the Revolving Commitments then in
effect; provided that, if in connection with any such reduction or termination
of the Total Revolving Commitments a Eurodollar Loan is prepaid on any day other
than the last day of the Interest Period applicable thereto, the Borrower shall
also pay any amounts owing pursuant to Section 2.27. The Borrower shall have the
right, upon not less than three (3) Business Days’ notice to the Administrative
Agent, to terminate the L/C Commitments or, from time to time, to reduce the
amount of the L/C Commitments; provided that no such termination or reduction of
L/C Commitments shall be permitted if, after giving effect thereto, the Total
L/C Commitments shall be reduced to an amount that would result in the aggregate
L/C Exposure exceeding the Total L/C Commitments (as so reduced). Any such
reduction shall be in an amount equal to $1,000,000 (or, if the then Total L/C
Commitments are less than such amount, such lesser amount), or a whole multiple
thereof, and shall reduce permanently the L/C Commitments then in effect.
(b) Revolving Commitment Reduction Fee. The Revolving Commitments may not be
terminated pursuant to Section 2.10(a) unless the Borrower pays to the
Administrative Agent (for the ratable benefit of the Revolving Lenders),
contemporaneously with the termination of the Revolving Commitments, a fee equal
to, (i) to the extent such termination of the Revolving Commitment occurs during
the period commencing on the Ninth Amendment Effective Date and ending on the
Trigger Date, 1.00% of the aggregate amount of the Revolving Commitments so
terminated; and (ii) thereafter, 0%. Any such fee described in this Section
2.10(b) shall be fully earned on the date paid and shall not be refundable for
any reason. Notwithstanding the foregoing, each Lender agrees that the fee
described in this clause (b) owing to such Lender shall be waived if such Lender
agrees to re-finance and re-document the Facility under another division of such
Lender (in its sole and exclusive discretion) prior to the Revolving Termination
Date.
c.
Section 7.6 of the Credit Agreement is hereby amended as follows:

i.
By deleting the phrase “under this clause (ii)” from clause (b) thereof and
substituting in its stead the phrase “under this clause (b)”; and

ii.
By deleting the word “and” from the end of clause (c) thereof, re-lettering
clause (d) thereof as clause (e), and inserting the following new clause (d)
therein:

(d)    any Group Member may make any payment to Group Holdings (or may make any
payment directly to any applicable trustee, agent or other applicable payee in
respect thereof in lieu of any payment by Group Holdings) to pay (i) to the
extent not in excess of $4,000,000 in the aggregate as to all such payments
after the Ninth Amendment Effective Date but before the Revolving Termination
Date, interest payments with


3

--------------------------------------------------------------------------------



Exhibit 10.1
Executed Version    


respect to the Group Holdings Notes (including, for the avoidance of doubt, any
additional interest, special interest or any other interest) or (ii) to the
extent not in excess of $1,500,000 in the aggregate as to all such payments
after the Ninth Amendment Effective Date but before the Revolving Termination
Date, any consideration payable with respect to any conversion of the Group
Holdings Notes; provided that the aggregate amount of each Restricted Payment
described in clauses (i) and (ii) to or on behalf of Group Holdings by the Group
Members shall not exceed the amounts payable by Group Holdings pursuant to the
Group Holdings Indenture and the Group Holdings Notes; and
d.
Section 7.11 of the Credit Agreement is hereby amended as follows:

i.
By deleting the phrase “under Sections 7.6(c) or (d)” from clause (a) thereof
and substituting in its stead the phrase “under Sections 7.6(c) or (e)”; and

ii.
By deleting the word “and” from the end of clause (b) thereof, re-lettering
clause (c) thereof as clause (d), and inserting the following new clause (c)
therein:

(c)    to the extent otherwise permitted hereunder, (i) transactions between
Group Holdings, on one hand, and the Group Members, on the other hand,
constituting capital contributions by Group Holdings to one or more Group
Members or (ii) Restricted Payments by a Group Member, on one hand, to or for
the benefit of Group Holdings, on the other hand, in either case of the
foregoing clauses (i) and (ii) in connection with the offering of the Group
Holdings Notes or, with respect to any conversion of the Group Holdings Notes,
any voluntary or optional payment, prepayment or repayment on, redemption,
exchange or acquisition for value of such Group Holdings Notes, or any similar
payments with respect thereto.
e.
Section 10.2 of the Credit Agreement is hereby amended as follows:

i.
by deleting the phrase “751 Miller Road SE, Suite F1, Leesburg, Virginia 20175”
from the “Borrower/Holdings” notification provisions therein and substituting in
its stead the phrase “600 Hope Parkway SE, Leesburg, Virginia 20175”; and

ii.
by deleting the phrases “Attention: Chris Leary” and “E-Mail: cleary@svb.com”
from the “Administrative Agent” notification provisions therein and substituting
in their stead the phrases “Attention: Steve Lyons” and “E-Mail:
slyons@svb.com”.

f.
The Exhibits to the Credit Agreement are hereby amended by deleting Exhibit B
(Compliance Certificate) thereto and substituting in its stead the Exhibit B
attached hereto as Exhibit A.

2.
Conditions Precedent to Effectiveness. This Amendment shall not be effective
until each of the following conditions precedent has been fulfilled to the
satisfaction of the Administrative Agent:

a.
This Amendment shall have been duly executed and delivered by the respective
parties hereto. The Administrative Agent shall have received a fully executed
copy hereof.

b.
The Agent shall have received evidence acceptable to it that all action on the
part of the Loan Parties necessary for the valid execution, delivery and
performance by the Loan Parties of this Amendment shall have been duly and
effectively taken.

c.
All necessary consents and approvals to this Amendment shall have been obtained.



4

--------------------------------------------------------------------------------



Exhibit 10.1
Executed Version    


d.
The Administrative Agent shall have received a long form good standing
certificate (or equivalent thereto, in the case of the UK Borrower) for each
Loan Party from its respective jurisdiction of organization, which good standing
certificate shall be certified by the applicable Governmental Authority as of a
recent date.

e.
Prior to and immediately after giving effect to this Amendment, no Default or
Event of Default shall have occurred and be continuing.

f.
Prior to and immediately after giving effect to this Amendment, (i) each of the
representations and warranties of the Loan Parties contained in the Credit
Agreement, any other Loan Document or in any document or instrument delivered
pursuant to or in connection with the Loan Documents or this Amendment, are true
and correct on and as of the effective date of this Amendment (except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct as of such earlier date), and (ii)
no Default or Event of Default exists on the date hereof.

g.
The Administrative Agent shall have received, for the sole benefit of Comerica
Bank, the amendment fee described in Section 4 below.

h.
The Lenders and the Administrative Agent shall have received payment from the
Borrower of all costs and expenses required to be paid pursuant to Section 5 of
this Amendment.

i.
The Administrative Agent shall have received such other documents, instruments
and agreements as it may reasonably request, each in form and substance
reasonably satisfactory to the Administrative Agent.

3.
Post-Ninth Amendment Effective Date Covenants. The Loan Parties hereby covenant
and agree as follows:

a.
The Loan Parties shall use commercially reasonable efforts to deliver to the
Administrative Agent, on or before February 8, 2017 (or such later date as the
Administrative Agent may agree in its sole discretion), in form and substance
reasonably satisfactory to the Administrative Agent, (i) a landlord’s agreement
for the Borrower’s new headquarters located at 600 Hope Parkway SE, Leesburg,
Virginia 20175 and 610 Hope Parkway SE, Leesburg, Virginia 20175 (collectively,
the “New Headquarters”), which landlord’s agreement be duly executed by the
landlord for such location and shall satisfy the requirements of Section 6.12(e)
of the Credit Agreement, and (ii) a letter agreement in favor of the
Administrative Agent and duly executed by Group Holdings, pursuant to which
Group Holdings shall have made certain agreements with respect to access to the
New Headquarters; provided that if the Administrative Agent, after using
commercially reasonable efforts to negotiate with such landlord, reasonably
determines that such landlord is unwilling to execute a landlord’s agreement as
described above, the Loan Parties may cease using commercially reasonable
efforts to so deliver prior to the end of the period described in this sentence.
The parties hereto acknowledge and agree that nothing herein shall be deemed to
derogate from any rights the Administrative Agent may have pursuant to Section
6.12(e) of the Credit Agreement in connection with such location.  

b.
On or before December 8, 2016 (or such later date as the Administrative Agent
may agree in its sole discretion), the Loan Parties shall deliver to the
Administrative Agent an appraisal, by Great American Group, LLC or an Affiliate
thereof, of all Inventory of the Borrower.



5

--------------------------------------------------------------------------------



Exhibit 10.1
Executed Version    


c.
On or before October 8, 2016 (or such later date as the Administrative Agent may
agree in its sole discretion), the Loan Parties shall deliver to the
Administrative Agent, in form and substance reasonably satisfactory to the
Administrative Agent, such amendments to the Intellectual Property Security
Agreements as the Administrative Agent may reasonably require to evidence the
Lien in favor of the Administrative Agent, for the ratable benefit of the
Secured Parties, of record with the USPTO, the USCRO and any similar recording
office in the United Kingdom, on all Intellectual Property described therein.

d.
Promptly following execution thereof, the Loan Parties shall deliver to the
Administrative Agent true and complete copies of (i) the Group Holdings
Indenture, the Group Holdings Notes and any other material agreements executed
in connection therewith, and (ii) all subsequent amendments or other material
modifications of any of the foregoing; provided that Group Holdings’ having
filed with the SEC a report on Form 8-K with respect to any such documents will
satisfy the Loan Parties’ obligation under this clause (d) with respect to such
documents; provided further that the Borrower shall have notified in writing
(which may be by facsimile or electronic mail) the Administrative Agent of the
posting of any such documents and provided to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents.

The Loan Parties acknowledge and agree that the failure to comply with any of
the foregoing covenants shall constitute an immediate Event of Default pursuant
to Section 8.1(c) of the Credit Agreement, without any grace period therefor.
4.
Amendment Fee. Borrower hereby agrees to pay to the Administrative Agent, for
the sole benefit of Comerica Bank, an amendment fee in an amount equal to Fifty
Thousand Dollars ($50,000). Such fee shall be fully earned and due and payable
in full upon the effective date of this Amendment and Borrower agrees that, once
paid, such fee will not be refundable (in whole or in part) under any
circumstances. SVB hereby waives any right it may have under the Credit
Agreement to a pro rata share of such amendment fee. Nothing herein shall
derogate from any of Borrower’s obligations to pay any other fees as and when
due under the Credit Agreement, the Fee Letter or any other Loan Document.

5.
Costs and Expenses. The Borrower shall pay to the Administrative Agent all
reasonable costs, out-of-pocket expenses, and fees and charges of every kind
incurred by the Administrative Agent in connection with the preparation,
negotiation, execution and delivery of this Amendment and any documents and
instruments relating hereto or thereto (which costs include, without limitation,
the reasonable fees, charges and disbursements of counsel for the Administrative
Agent).

6.
Ratification of Loan Documents; Further Assurances.

a.
The Loan Parties hereby ratify, confirm and reaffirm each of the terms and
conditions of the Loan Documents to which each is a party. The Loan Parties
further acknowledge and agree that (i) except as specifically modified in this
Amendment, all terms and conditions of the Loan Documents shall remain in full
force and effect, and (ii) this Amendment constitutes a Loan Document.

b.
The Loan Parties hereby ratify, confirm and reaffirm that all security interests
and liens granted pursuant to the Loan Documents secure and shall continue to
secure the payment and performance of all of the Obligations pursuant to the
Loan Documents, whether now existing or hereafter arising.



6

--------------------------------------------------------------------------------



Exhibit 10.1
Executed Version    


c.
The Loan Parties shall cooperate with the Administrative Agent and shall execute
and deliver to the Administrative Agent such further instruments and documents
as the Administrative Agent shall reasonably request to carry out to its
satisfaction the transactions contemplated by this Amendment and the other Loan
Documents.

7.
Representations and Warranties. The Loan Parties hereby represent, warrant, and
covenant to the Administrative Agent and the Lenders as follows:

a.
The Loan Parties hereby represent and warrant as of the date hereof that (i)
each of the representations and warranties of the Loan Parties contained in the
Credit Agreement, any other Loan Document or in any document or instrument
delivered pursuant to or in connection with the Loan Documents or this
Amendment, are true and correct on and as of the effective date of this
Amendment (except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
as of such earlier date), and (ii) no Default or Event of Default exists on the
date hereof.

b.
This Amendment is, and each other Loan Document to which it is or will be a
party, when executed and delivered by each Loan Party that is a party thereto,
will be the legally valid and binding obligation of such Loan Party, enforceable
against such Loan Party in accordance with its respective terms, except as
enforcement may be limited by equitable principles or by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or limiting creditors’
rights generally and equitable principals (whether enforcement is sought by
proceedings in equity or at law).

c.
The execution and delivery by each Loan Party of this Amendment and the
performance by each Loan Party of its obligations under the Credit Agreement, as
amended by this Amendment, and under the other Loan Documents (i) have been duly
authorized by all necessary corporate action on the part of such Loan Party,
(ii) will not violate any provisions of the certificate of incorporation or
bylaws such Loan Party and (iii) will not constitute a violation by such Loan
Party of any applicable material Requirement of Law.

d.
Each Loan Party acknowledges that the Administrative Agent and the Lenders have
acted in good faith and has conducted in a commercially reasonable manner its
relationships with each Loan Party in connection with this Amendment and in
connection with the other Loan Documents. Each Loan Party understands and
acknowledges that the Administrative Agent and the Lenders are entering into
this Amendment in reliance upon, and in partial consideration for, the above
representations, warranties, and acknowledgements, and agrees that such reliance
is reasonable and appropriate.

8.
No Defenses. The Loan Parties hereby acknowledge and agree that the Loan Parties
have no offsets, defenses, claims, or counterclaims against the Administrative
Agent or the Lenders or any of their respective, officers, directors, employees,
attorneys, representatives, successors or assigns, with respect to the
Obligations, or otherwise, and that if any Loan Party now has, or ever did have,
any offsets, defenses, claims, or counterclaims against the Administrative Agent
or the Lenders or any of their respective, officers, directors, employees,
attorneys, representatives, successors or assigns, whether known or unknown, at
law or in equity, all of them are hereby expressly WAIVED and each Loan Party
hereby RELEASES the Administrative Agent and the Lenders from any liability
thereunder.

9.
Continuing Validity. The Loan Parties understand and agree that in modifying the
existing Obligations, the Administrative Agent and the Lenders are relying upon
the Loan Parties representations, warranties, and agreements, as set forth in
the Loan Documents. Except as expressly modified pursuant to this



7

--------------------------------------------------------------------------------



Exhibit 10.1
Executed Version    


Amendment, the terms of the Loan Documents remain unchanged and in full force
and effect. The Administrative Agent’s and the Lenders’ agreement to
modifications to the existing Obligations pursuant to this Amendment in no way
shall obligate the Administrative Agent or the Lenders to make any future
modifications to the Obligations. It is the intention of the Administrative
Agent, the Lenders, the Borrower and Holdings to retain all makers of the Loan
Documents as liable parties, unless the party is expressly released by the
Administrative Agent in writing. No maker will be released by virtue of this
Amendment.
10.
Governing Law/Submission To Jurisdiction; Waivers. Sections 10.13 and 10.14 of
the Credit Agreement are hereby incorporated by reference in their entirety and
shall apply to the terms of this Amendment.

11.
Counterparts. This Amendment may be executed by one or more of the parties to
this Amendment on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Amendment by
facsimile or other electronic mail transmission shall be effective as delivery
of a manually executed counterpart hereof (save in the case of UK Borrower where
delivery of an executed copy of this Amendment by facsimile or other electronic
mail transmission shall be effective as delivery of a manually executed version
of this Amendment). A set of the copies of this Amendment signed by all the
parties shall be lodged with the Borrower and the Administrative Agent.

12.
Binding Effect. The terms and provisions hereof shall be binding upon and inure
to the benefit of the parties hereto and their respective representatives,
permitted successors and assigns.

13.
Severability. Any provision of this Amendment that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

[remainder of this page is intentionally left blank]




8

--------------------------------------------------------------------------------




Exhibit 10.1
Executed Version    




In Witness Whereof, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.


    
HOLDINGS:


K2M HOLDINGS, INC.


By: _/s/  Gregory S. Cole      
Name:   Gregory S. Cole       
Title: Treasurer and Chief Financial Officer  




US BORROWER:


K2M, INC.


By: _/s/ Greg Cole   
Name:  Greg Cole        
Title:  CFO and Treasurer    


UK BORROWER:


K2M UK LIMITED




By: _/s/ Gregory Cole    
Name:   Gregory Cole    
Title: Director     
 


    


    














[Signature Page to Ninth Amendment]




9

--------------------------------------------------------------------------------




Exhibit 10.1
Executed Version    




ADMINISTRATIVE AGENT:


SILICON VALLEY BANK, as the Administrative Agent


By: /s/ Steve Lyons
Name: Steve Lyons___________      
Title: VP
















































































[Signature Page to Ninth Amendment]




10

--------------------------------------------------------------------------------




Exhibit 10.1
Executed Version    






LENDERS:


SILICON VALLEY BANK, as Issuing Lender, Swingline Lender, and as a Lender
By: _/s/ Steve Lyons____________
Name:       Steve Lyons__________  
Title:    VP________________          






































[Signature Page to Ninth Amendment]




11

--------------------------------------------------------------------------------




Exhibit 10.1
Executed Version    




COMERICA BANK, as a Lender


    By: /s/ Walter Weston
Name: Walter Weston
Title: VP
    
























































































[Signature Page to Ninth Amendment]
                


12